Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Tim Florence appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find the district court did not abuse its discretion in the denying the motion. United States v. Stewart, 595 F.3d 197, 200 (4th Cir.2010). Accordingly, we affirm for the reasons stated by the district court. United States v. Florence, No. 1:04-cr-00497-JAB-1 (M.D.N.C. July 12, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.